Notice of Pre-AIA  or AIA  Status

           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3 September 2021 has been entered. Claims 1-6 are pending in the application. Claim1 have been amended.

Non-Final Rejection

           The applicant’s amendment of 09/03/2021 necessitated a new ground of rejection as follows below: 

Claim Rejections

                                                       Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6 are rejected under 35 USC 103 (a) as being unpatentable over Araki et al. (US Pub. 2015/0097900) in view of Sato et al. (US Pub. 2016/0144628) and further in view of Kondo (US Pub. 2012/0050422) and Barozzi et al. (US Pat. 4,445,797).

           Araki et al. disclose in Figures 1 and 6-7 a liquid ejection device comprising:

           Regarding a part of claim 1, one or more tanks (4) that house the liquid (9) (Figure 7); a liquid flow path (unmarked liquid flow path that contains a number 26) coupled to the one or more tanks (4) and the liquid ejecting head (3) (Figure 7); and
a pressure-adjusting portion (12) that adjusts a pressure in the one or more tanks (4), wherein the one or more tanks (40) are provided between the pressure-adjusting portion (12) and the liquid flow path
 (unmarked liquid flow path that contains a number 26), and the pressure- adjusting portion (12) includes a communication path (13) that communicates with the one or more tanks (7), and the inside of the communication path (13) and the pressure-adjusting portion (12) that has a valve (not shown) contains only air (any of air or gas or liquid filler).

            Regarding claim 2, a liquid ejecting apparatus (1) comprising the supply device (21), wherein the liquid ejecting head (3) ejects the liquid (ink) onto a medium (6) to form an image (Figure 2)

           Regarding claim 5, wherein the plurality of the tanks (4) communicate with the pressure adjusting portion (12).

           However, Araki et al. do not disclose a pressure-adjusting portion that is a self-sealing valve, a pressure chamber that is provided with a diaphragm and coupled to the communication path, and an urging portion that urges the diaphragm in a direction in which the pressure chamber expands; the inside of the communication path and the self-sealing valve contains only air when pressure is adjusted such that no liquid enters the communication path or the self-sealing valve; a carriage provided with the liquid ejecting head; and a movement mechanism for reciprocating the carriage with respect to the medium, wherein the carriage is provided with the one or more tanks; wherein the carriage is provided with a plurality of the tanks; and wherein the carriage is provided with the pressure adjusting portion.

           Nevertheless, regarding a part of claim 1, Sato et al. disclose in Figures 1 a liquid ejecting apparatus comprising a pressure-adjusting portion (60) being a self-sealing valve (61, 63, 64, 65), a pressure chamber (61) provided with a diaphragm (63) and coupled to the communication path (84), and 
pressure is adjusted such that no liquid enters the communication path (84) or the self-sealing valve (61, 63, 64, 65) (see paragraph 0035).

            Furthermore, Kondo discloses in Figure | an inkjet printing apparatus comprising:

            Regarding claim 3, a carriage (55) provided with the liquid ejecting head (11); and
a movement mechanism (drive motor not shown) for reciprocating the carriage (55) with respect to the medium (PJ), wherein the carriage (55) is provided with the one or more tanks (Y, M, C, Bk) (paragraph 0039). Regarding claim 4, wherein the carriage (55) is provided with a plurality of the tanks (Y,
M, C, Bk).

           Additionally, regarding claim 6, Barozzi et al. disclose a printing device comprising the carriage is provided with the pressure-adjusting portion (see paragraph 14).
    
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sato et al., Kondo and Barozzi et al. in the Araki et al.’s liquid ejection device for the purpose of stably supplying ink to a printhead and suppressing a leakage of the ink from the printhead.

 Response to Applicant’s Arguments

The applicant’s arguments with respect to the prior art rejection have been carefully considered but are moot in view of the new grounds of rejection. 

CONCLUSION

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

         Status information for unpublished applications is available through Private PAIR only.
         For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH T VO/Primary Examiner, Art Unit 2853